 1   JERRY PERSKY, ATTORNEY-AT-LAW
 2   California State Bar No. 96574
     5657 Wilshire Boulevard, Suite 410
 3
     Los Angeles, California 90036
 4   Telephone:   (323) 938-4000
     Facsimile:   (323) 938-4068
 5
     E-mail:      jpersky48@aol.com
 6

 7
     Attorney for Plaintiff

 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
     MARAM ALFAKORI,           )        CV 18-3673-SJO-MRW
11
                               )
12                Plaintiff,   )        ORDER AWARDING EAJA
             v.                )        FEES
13
                               )
14   NANCY BERRYHILL, DEPUTY   )
15
     COMMISSIONER FOR          )
     OPERATIONS, SOCIAL        )
16   SECURITY ADMINISTRATION, )
17                             )
                  Defendant.   )
18
     __________________________)
19
            Based upon the parties’ Stipulation Awarding
20

21
     Equal Access to Justice Act (EAJA) fees, IT IS ORDERED

22
     that Plaintiff shall be awarded attorney fees under the

23   EAJA in the amount of three thousand two hundred
24   dollars ($3,200.00)as authorized by 28 U.S.C.§2412(d),
25   subject to the terms of the above-referenced
26   Stipulation.
27          0D\  
     DATED:_____________   _______________________________
28
                           UNITED STATES MAGISTRATE JUDGE
                                 MICHAEL R. WILNER

                              [Pleading Title] - 1
